933 F.2d 1019
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Norma JIMENEZ, Plaintiff-Appellant,v.LANCASTER COLONY CORPORATION, Indiana Glass Company, SandyTripp, Jerry Tripp, Ronald Kratz, and RogerJewett, Defendants-Appellees.
No. 90-1133.
United States Court of Appeals, Tenth Circuit.
May 20, 1991.

Before TACHA and EBEL, Circuit Judges, and VAN BEBBER, District Judge.*
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Norma Jimenez appeals the district court's dismissal on the pleadings of her claim seeking damages and injunctive relief under 42 U.S.C. Sec. 1981.  The section 1981 claim is predicated on defendants-appellees' allegedly discriminatory discharge of Jimenez.  The district court held section 1981 does not apply to terminations from employment.  The accuracy of this legal conclusion is the sole issue on appeal.


3
As our very recent decisions on this subject indicate, we agree with the district court.  See Carter v. Sedgwick County, Kansas, 928 F.2d 1501 (10th Cir.1991);  Trujillo v. Grand Junction Regional Center, 928 F.2d 973 (10th Cir.1991).  Jimenez presents no facts to significantly distinguish the instant case from those in which we have held section 1981 unavailable in cases of allegedly discriminatory employment termination.  We therefore AFFIRM.



*
 Honorable G. Thomas Van Bebber, District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3